UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CODY ALGER,                                       DOCKET NUMBER
                         Appellant,                    CH-0752-13-0229-C-1

                  v.

     DEPARTMENT OF THE INTERIOR,                       DATE: February 8, 2016
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Cody Alger, Pittsfield, Illinois, pro se.

           Teresa M. Garrity, Esquire, Bloomington, Minnesota, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the June 12, 2014
     compliance initial decision in this petition for enforcement.       Compliance File,
     Tab 7, Compliance Initial Decision; Petition for Review (PFR) File, Tab 5. For
     the reasons set forth below, we DISMISS the petition for review as settled.

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

¶2        After the filing of the petition for review, the parties submitted a document
     entitled “RESOLUTION AGREEMENT” signed and dated on October 16, 2014.
     PFR File, Tab 7. The document provides, among other things, for the dismissal
     of the petition for review. Id., ¶ 6.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties have, in fact, entered into a settlement agreement, that they
     understand the terms, and that they agree that the agreement will not be entered
     into the record for enforcement by the Board.           PFR File, Tab 7, ¶ 5.
     Accordingly, we find that dismissal of the petition for review “with prejudice to
     refiling” (i.e., the parties normally may not refile this appeal) is appropriate
     under these circumstances.
¶4        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
                                                                                  3

that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.